'Bradt, J.
(dissenting):
Assuming that the defendant could be arrested for the fraudulent representations as to the price of the stock purchased for joint account, the order of arrest could not be maintained because the complaint contains causes of action, separately stated, and on which the plaintiff might recover, but upon which no order of arrest could be granted.
The first cause of action, set forth as follows, shows this to be a correct statement of this feature of the action as presented by the complainant:
“ IV. And for a first cause of action, the plaintiff, repeating all the allegations herein before contained, shows that at various times between the 14th day of March, 1876, and the 22d day of May, 1876, the defendant did send to the plaintiff, in accordance with the said agreement, sixteen cargoes of fruit, but the plaintiff shows and alleges that the said fruit was not as good fruit as any that was shipped from Baracoa, but, on the contrary, was small, inferior and unmerchantable fruit, for which the plaintiff was unable to find any profitable sale, to his damage $10,000.”
If there is a union of causes of action, for any one of which the defendant could not be arrested, the order of arrest cannot be sustained. It must relate to the whole of the causes of action set out. For this reason, without considering any of the other questions, we think the order appealed from should be reversed.
Order affirmed with ten dollars costs and disbursements.'